Citation Nr: 1047165	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical spine disc 
herniation with radiculopathy, to include as secondary to 
service-connected residuals of fractured index, middle, and ring 
fingers of the dominant hand with cervical nerve root injury at 
C8-T1.

2.  Entitlement to service connection for carpal tunnel syndrome, 
to include as secondary to service-connected residuals of 
fractured index, middle, and ring fingers of the dominant hand 
with cervical nerve root injury at C8-T1.

3.  Entitlement to special monthly compensation based on loss of 
use of the left hand.

4.  Entitlement to an increased rating for left hand impairment 
due to residuals of fractured index, middle, and ring fingers of 
the dominant hand with cervical nerve root injury at C8-T1, 
currently evaluated as 50 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent for 
a left shoulder disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for cervical 
spine disc herniation with radiculopathy and a higher initial 
evaluation for a left shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of left carpal tunnel syndrome.

2.  The Veteran does not have loss of use of his left hand such 
that no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.

3.  Left hand impairment due to residuals of fractured index, 
middle, and ring fingers of the dominant hand with cervical nerve 
root injury at C8-T1 is manifested by severe incomplete paralysis 
of the median nerve.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated by 
service, and was not caused or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for entitlement to special monthly compensation 
based on the loss of use of the left hand are not met. 38 
U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 4.63 (2010).

3.  The criteria for an evaluation in excess of 50 percent for 
left hand impairment due to residuals of fractured index, middle, 
and ring fingers of the dominant hand with cervical nerve root 
injury at C8-T1 have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

A letter dated in February 2003 discussed the evidence necessary 
to support claims for service connection (both on a direct and 
secondary basis) and increased ratings.  The Veteran was asked to 
submit or identify records pertinent to his claimed disabilities.  
He was advised that VA would make reasonable efforts to assist 
him in obtaining supportive evidence.  

In July 2006 the Veteran was advised of the status of his claim.  
The evidence of record was listed and he was told how VA would 
assist him in obtaining additional relevant evidence.  He was 
advised of the manner in which VA determines disability ratings 
and effective dates.

Letters dated in September and November 2009 provided the Veteran 
with the criteria under which his service-connected trauma 
residuals are evaluated.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect VA's duty to assist, available relevant records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out.  While the Board concluded 
that examinations conducted prior to its July 2009 remand were 
not entirely sufficient, it finds that the examination conducted 
on remand in December 2009 was adequate in that the examiner 
reviewed the record, interviewed the Veteran, and performed an 
appropriate physical examination prior to providing her 
conclusions.  The report of record is thorough and consistent 
with contemporaneous treatment records.  For these reasons, the 
Board concludes that the findings of the VA examiner are more 
persuasive than the Veteran's assertions to the contrary, and 
that the report is adequate on which to base a decision.  

Moreover, neither the Veteran nor his representative has 
identified any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection for Carpel Tunnel Syndrome

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disability is the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The record discloses that the Veteran sustained injuries to his 
left upper extremity in service as the result of a motor vehicle 
accident.  Service treatment records are negative for any 
diagnosis, complaint, or abnormal finding suggestive of left 
carpal tunnel syndrome.

An EMG and nerve conduction studies in November 1983 were 
unremarkable.  The impression was no evidence of carpal tunnel 
syndrome.

The report of a December 2009 VA examination notes that 
electromyography revealed no evidence of polyneuropathy.  
Following physical examination, the examiner concluded that it 
was less likely than not that the Veteran had current carpal 
tunnel syndrome of the left upper extremity related to service, 
including his left hand impairment.  She indicated that carpal 
tunnel syndrome was not found by electrodiagnostic criteria.

Having reviewed the evidence pertaining to this claim, the Board 
finds that service connection for carpal tunnel syndrome is not 
warranted.  The grant of service connection requires competent 
evidence to establish a diagnosis.  In this case, the record does 
not establish a diagnosis of left carpal tunnel syndrome.  

As to the Veteran's own contentions, the Board acknowledges that 
he is competent to describe symptomatology; however, he is not 
competent to render a complex medical diagnosis, such as opining 
that he has carpal tunnel syndrome.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

In summary, the most probative evidence of record is against 
finding that the Veteran has a current diagnosis of left carpal 
tunnel syndrome.  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for left carpal tunnel syndrome is denied.

Special Monthly Compensation

Special monthly compensation is payable for each anatomical los 
or loss of use of one hand, one foot, both buttocks, one or more 
creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and bone 
conduction, or complete organic aphonia with constant inability 
to communicate by speech. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(k).

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  Complete ankylosis of 
two major joints of an extremity will constitute loss of use of 
the hand involved.  38 C.F.R. § 3.350(a)(2)(i)(a).  

The Veteran has a long history of problems with his left upper 
extremity, stemming from an in-service motor vehicle accident.  
He alleges that the disability is such that he has lost the use 
of his left hand.

On VA examination in October 1985 the Veteran indicated that he 
did not have full use of his left hand and that he experienced a 
loss of feeling at times.  He noted that his left hand was the 
dominant hand.

On VA examination in December 2009, the examiner indicated that 
the Veteran's current level of functional loss and occupational 
impairment due to his service-connected left hand impairment was 
50 percent.  She noted that the Veteran had intact apposition and 
partial grasp.  She concluded that the residual function was 
better than what would remain after loss of the left hand, 
despite the fact that function was not normal.

After a full review of the record, including the statements of 
the Veteran, the Board finds that entitlement to special monthly 
compensation for loss of use of the left hand is not warranted. 
The pertinent medical evidence demonstrates that the residual 
function is approximately 50 percent of normal.  There is no 
atrophy.  There is no evidence of complete paralysis of the left 
upper extremity.  Moreover, the most recent VA examination noted 
that the Veteran retained 50 percent of residual function of his 
left hand and concluded that such function was better than that 
which would remain after loss of the left hand.  The medical 
evidence demonstrates that the Veteran would not be equally well 
served by an amputation stump at the site of election below the 
elbow with use of a suitable prosthetic appliance. Thus, the 
Veteran's loss of use of the left hand is not medically 
established.

Under these circumstances, the Board concludes that the claim for 
special monthly compensation based on loss of use of the left 
hand must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's right wrist disability is rated under Diagnostic 
Codes 5222-8515.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined to 
the ulnar side; the index and middle fingers more extended than 
normal; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the place of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of index 
finger and feeble flexion of middle finger; an inability to make 
a fist; the index and middle finders remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb; at right angles to palm; 
weakened wrist; flexion; and pain with trophic disturbances, a 70 
percent rating is warranted.  Incomplete, severe paralysis 
warrants assignment of a 50 percent rating; incomplete, moderate 
paralysis warrants a 30 percent rating; and incomplete mild 
paralysis warrants a 10 percent rating.

The words 'mild,' 'moderate' and 'severe' are not defined in the 
VA Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2010).  
The term 'incomplete paralysis' as it pertains to peripheral 
nerve disabilities indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is wholly 
sensory, the rating for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

On VA examination in March 2003, the examiner noted that the 
Veteran had deformities of the left hand.  He indicated that the 
proximal interphalangeal (PIP) joint of the left index finger was 
fixed in flexion at approximately 45 degrees and that the distal 
interphalangeal (DIP) joint was fixed in slight hyperextension of 
approximately 10 degrees.  On attempting extension, the Veteran 
was able to bring the PIP joint to approximately 40 degrees; 
there was no flexion of the DIP joint of the index finger.  The 
fourth finger had 90 degrees of flexion at the 
metacarpophalangeal (MCP) and DIP joints.  The Veteran was able 
to achieve approximately 40 degrees of flexion at the PIP; 
passively, 80 degrees of flexion could be obtained.  The third 
finger of the left hand obtained full flexion at 90 degrees at 
the MCP and DIP.  There was more significant limitation of 
flexion of the third DIP which actively achieved 10 degrees and 
passively achieved 50 degrees.  The Veteran was unable to make a 
fist due to incomplete flexion particularly of the index finger.  
He reported decreased sensation in the ulnar distribution of the 
left hand.  Range of motion testing of the left wrist revealed 
extension to 40 degrees, flexion to 80 degrees, ulnar deviation 
to 30 degrees, and radial deviation to 40 degrees.  The 
assessment was significant bone and ligament injury to the 
dominant left hand.

On VA examination in December 2006, the Veteran's history was 
reviewed.  The examiner noted that the Veteran's left hand was 
dominant and that he had undergone orthopedic stabilization, 
wound debridement, and tenodesis in service.  The Veteran related 
that he had experienced residual numbness and tingling in his 
index finger and hand weakness since the injury and that his 
symptoms had become progressively worse.  He endorsed flare ups 
that occurred weekly and lasted one to two days.  He noted that 
they were severe.  Following physical examination, the diagnoses 
were open comminuted fractures of the index, long, and ring 
fingers with residuals of decreased range, decreased sensation, 
decreased strength and decreased dexterity.  The examiner noted 
that the general occupational effect of the disability was 
significant.  He noted the Veteran's report that he had been 
hindered in his employment because he could not apply for jobs 
requiring full function of the dominant hand.  The Veteran also 
reported that he could not use tools.  

An additional VA examination was carried out in December 2009.  
The Veteran's history, to include the in-service motor vehicle 
accident, was discussed.  No muscle atrophy of the left upper 
extremity was identified.  Sensation on the left upper extremity 
was diminished to vibration and light touch.  The examiner noted 
that there was no complete loss of sensation.  The Veteran 
reported that his hand had become stiffer with decreased grasp.  
He indicated that he dropped things and had trouble typing.  He 
also noted that at times, his fourth and fifth fingers were numb 
and that there was constant tingling.  He endorsed an overall 
decrease in strength and dexterity of the left hand.  He also 
endorsed pain, limited motion, deformity, weakness, and 
stiffness.  Examination of the left index finger revealed no 
objective evidence of pain.  Extension of the DIP joint was 
abnormal, to 40 degrees; the PIP joint was ankylosed at zero 
degrees; extension of the MCP joint was normal with the finger 
aligning with the hand.  The gap between the index finger and the 
proximal transverse crease of the hand was one inch.  Examination 
of the long finger revealed extension of the DIP joint was 
abnormal, with active flexion limited to 20 degrees.  Extension 
of the PIP and MCP joints was normal, with the finger aligning 
with the hand.  The gap between the long finger and the proximal 
transverse crease of the hand was less than one inch.  With 
respect to the Veteran's left ring finger, the examiner noted 
that there was limitation of motion.  With respect to all three 
fingers, there was no objective evidence of pain or additional 
limitation of motion.  Regarding ankylosis, the examiner 
indicated that the left index finger DIP and PIP joints were 
ankylosed and that the ankylosis interfered with grip strength.  
She also identified ankylosis of the left long finger DIP joint 
at 20 degrees of flexion and noted that it also interfered with 
grip strength.  She noted that there was decreased strength for 
pushing, pulling, and twisting; and that there was decreased 
dexterity for twisting, probing, writing, touching, and 
expression.  She concluded that the Veteran's left hand 
disability had a moderate to severe impact on his ability to 
perform physical employment due to pain and limited mobility, and 
would have a moderate to severe impact on his ability to perform 
sedentary employment due to pain and limited mobility.

Having carefully reviewed the evidence regarding this disability, 
the Board concludes that an evaluation in excess of 50 percent is 
not warranted.  The currently assigned evaluation contemplates 
severe partial paralysis of the median nerve.  A maximum 70 
percent evaluation requires evidence of complete paralysis of the 
median nerve with the dominant hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; the 
thumb in the place of the hand (ape hand); pronation incomplete 
and defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the index 
and middle finders remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction of 
the thumb; at right angles to palm; weakened wrist; flexion; and 
pain with trophic disturbances.  Such is not shown by the record.  
Rather, while it is clear that the residuals of the in-service 
injuries include deformity and sensory loss, the Veteran retains 
some dexterity and strength.  The most recent VA examination 
disclosed that the disability had a moderate to severe impact on 
the Veteran's ability to perform physical activity.  However, 
complete paralysis was not demonstrated.

The Board has also considered whether a higher evaluation might 
be applicable under Diagnostic Codes 5218 or 5222, for ankylosis 
of multiple digits of the hand.  However, Diagnostic Code 5218 
provides a maximum 40 percent evaluation for unfavorable 
ankylosis of the index, long, and ring fingers of the dominant 
hand, and Diagnostic Code 5222 provides a maximum 30 percent 
evaluation for favorable ankylosis of the index, long, and ring 
fingers of the dominant hand.  Accordingly, no benefit would 
result from application of these criteria.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds the 
Veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for higher 
evaluations.

In reaching this conclusion, the Board has considered the 
Veteran's statements pertaining to this disability and his 
assertion that this disability is more severe than characterized 
by the current evaluation.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals at the 
time of the initial injuries and currently, and such evidence 
demonstrates that the currently assigned evaluations for these 
disabilities are appropriate.

The evidence preponderates against the claim.  Accordingly, an 
increased evaluation for this disability is denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board acknowledges the Veteran's report that 
he been accommodated by his employer due to this disability.  
However, the Board notes that the evaluation assigned fully 
contemplates the functional limitations caused by this 
disability, and the Veteran has not otherwise alleged that he has 
experienced marked interference with employment.  The Board 
further finds that there has been no showing by the Veteran that 
this service-connected disability has necessitated frequent 
periods of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated unusual impairment so 
as to render impractical the application of the regular rating 
schedular standards.  Consequently, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to service connection for carpal tunnel syndrome is 
denied.

Entitlement to special monthly compensation based on loss of use 
of the left hand is denied.

Entitlement to an increased rating for left hand impairment due 
to residuals of fractured index, middle, and ring fingers of the 
dominant hand with cervical nerve root injury at C8-T1 is denied.


REMAND

In its July 2009 remand, the Board directed that the Veteran be 
afforded an examination to determine the etiology of any current 
cervical spine disc herniation with radiculopathy.   
Specifically, the examiner was asked to provide an opinion 
regarding whether such disability was related to service or to 
the service-connected left hand impairment.  In December 2009 a 
VA examiner opined that the current cervical spine disc 
herniation with radiculopathy was not caused by or a result of 
service.  She rationalized that the Veteran had recent MRI 
evidence of disc abnormalities at C3-4 and C5-6 and that noted 
root abnormalities had been historically noted at the C8-T1 
level.  She related that it was significant that there was no 
disc disease at that level and concluded that the evidence did 
not support that the root level abnormalities were caused by 
cervical disc disease with radiculopathy.  The question, however, 
is whether cervical disc disease is related either to the in-
service trauma or to service-connected disability.  Clarification 
should be sought.

The Board also directed that the current severity of the 
Veteran's service-connected left shoulder disability be assessed 
in a VA examination.  The December 2009 VA examination report 
recites range of motion findings and indicates that there was 
objective evidence of pain following repetitive motion.  The 
examiner did not report the point at which pain occurred.  This 
question must be addressed to allow the Board to adequately 
evaluate the disability.

Regarding both disabilities discussed above, the Board finds that 
the questions posed by the July 2009 remand have not been 
adequately addressed.  The Court has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the case is REMANDED for the following 
action:

1.  Return the claims file to the examiner 
who conducted the  December 2009 VA 
examination, if she is available.  She 
should be asked to address the question of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that cervical spine disc herniation is 
related to any disease or injury in 
service, or was caused or aggravated by the 
service-connected left hand impairment due 
to residuals of fractured index, middle, 
and ring fingers of the dominant hand with 
cervical nerve root injury at C8-T1.

A discussion of the complete rationale for 
all opinions expressed should be provided.

If the December 2009 VA examiner is not 
available, the Veteran should be scheduled 
for an examination to address the above 
question.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his left shoulder disability.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should also elicit 
a complete history, the pertinent details 
of which should be included in the 
examination report.

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
manifestations referable to the Veteran's 
left shoulder.

The examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should indicate the point at which 
pain or any other factor limits motion. 

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


